Citation Nr: 0402555	
Decision Date: 01/28/04    Archive Date: 02/05/04

DOCKET NO.  00-20 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for service-connected 
bilateral hearing loss, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel






INTRODUCTION

The veteran had active military service from June 1943 to 
July 1945. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which increased the evaluation of the veteran's 
claim seeking entitlement to an increased rating for service-
connected right ear hearing loss, to include a claim of 
service-connection for left ear hearing loss, to 10 percent 
disabling.   

For the reasons set forth below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

The RO initially adjudicated the veteran's claim for an 
increased (compensable) rating for bilateral hearing loss in 
August 1999, at which time a 10 percent rating was assigned.  
The veteran filed a Notice of Disagreement (NOD) in August 
2000, and the claim remained in development at the RO until 
December 2003.  Despite the fact that VCAA became law in 
November 2000, and despite the fact that the veteran had sent 
in several letters demonstrating that he did not understand 
the requirements for establishing an increased rating claim, 
the RO did not take steps to implement the notice and duty-
to-assist provisions of VCAA until July 2003.  Thus, in the 
period from November 2000 to July 2003, precisely when the 
veteran needed guidance in the development of his claim, he 
was not notified of what was needed to substantiate the claim 
as is required under VCAA.  See 38 U.S.C.A. § 5103 (2002).


Under these circumstances, further development of this claim 
is necessary.  

Accordingly, the case is REMANDED for the actions listed 
below:  

1.	Ensure that all provisions of VCAA
are properly applied in the development 
of the veteran's claim of entitlement to 
an increased rating for service-connected 
bilateral hearing loss, currently 
evaluated as 10 percent disabling, to 
include, but not limited to providing the 
veteran with an explanation of the 
evidence and information needed to 
substantiate the claim.

2.  Ensure that the veteran is provided 
assistance in obtaining any relevant 
medical evidence that he identifies after 
being fully informed of the evidence 
needed to establish a basis for an 
increased rating for service-connected 
bilateral hearing loss, currently 
evaluated as 10 percent disabling.  Also, 
ensure that the veteran is provided 
assistance in obtaining any relevant 
employment evidence.  

3.  After ensuring full compliance with 
all provisions of VCAA, re-adjudicate the 
veteran's claim of entitlement to an 
increased rating for service-connected 
bilateral hearing loss, currently 
evaluated as 10 percent disabling, giving 
full consideration to all evidence added 
to the record in accordance with 
paragraphs 1 and , above.  In the event 
that the claim is not resolved to the 
satisfaction of the veteran, he should be 
furnished a Supplemental Statement of the 
Case regarding entitlement to an 
increased rating for service-connected 
bilateral hearing loss, currently 
evaluated as 10 percent disabling, which 
includes a summary of the additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reason for the decision.  The veteran 
must be given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




